             Case 7:20-cr-00216-CS Document 11 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                                   ORDER

DEVON KNIGHT,
                                                                        No. 20-CR-216 (CS)
                  Defendant.
----------------------------------------------------x

Seibel, J.

        I am advised that the above defendant was seen by a doctor on Friday, April 17, 2020,
and that that doctor prescribed an antibiotic and also directed that the defendant receive pain
medication. It is now Monday, April 20, 2020, and the defendant reports that he has received
neither the antibiotic nor the pain medication. If that is correct, the situation needs to be rectified
immediately.

       The Court understands that personnel at the Westchester County Jail (“WCJ”) have their
hands full during the corona virus pandemic. But if the defendant has an infection, which I infer
from the fact that an antibiotic has been prescribed, a three-day delay in providing it (and pain
medication for the pain caused by the infection and by an unrelated dental condition), seems
unnecessarily risky.

       It is hereby ORDERED that Defendant Devon Knight be provided today (April 20, 2020)
with the pills ordered for him by the provider he saw last week, unless there is a valid medical
reason why that should not occur. It is further ORDERED that personnel at the WCJ advise the
Court by the end of today (by email to chambersnysdseibel@nysd.uscourts.gov) as to their
compliance with this Order.

      The defendant’s medical records reflect that he is also supposed to see a dentist and an
optometrist. The WCJ should arrange for those appointments if they are possible during the
pandemic, or if they are not, ensure that they occur as soon as possible thereafter.

        The Government shall immediately convey this Order to the appropriate persons at the
WCJ.

SO ORDERED.

Dated: April 20, 2020
       White Plains, New York


                                                    __________________________
                                                    CATHY SEIBEL, U.S.D.J.
